Exhibit Wynn Resorts, Limited Announces Preliminary Third Quarter Results LAS VEGAS, October 13, 2008 (BUSINESS WIRE)—Wynn Resorts, Limited (Nasdaq: WYNN) announced preliminary expectations of its financial results for the quarter ended September 30, 2008. The Company decided to pre-release results to provide investors with more timely information due to the volatility in the global markets. The results in this release are preliminary and subject to the completion of the final financial statements, including the review of those financial statements by the Company’s internal and independent accounting professionals and the Company's audit committee. The Company owns the privileged position of representing the highest end of our market. Earning Mobil Five-Star, Michelin Red Pavilion and AAA Five Diamond designations is reflective of this high quality reputation.We remain convinced that such a reputation represents a measurable franchise notwithstanding the current market volatility. Our Company had a solid third quarter in both Las Vegas and Macau but we have very little visibility on future earnings due to the global economic situation and the recently imposed travel restrictions in Macau. Wynn Las Vegas On a GAAP basis, operating (loss)/income for our Las Vegas property for the third quarter of 2008 is expected to be in the range of ($2) million to $2 million, compared to $35.8 million in the 2007 period due primarily to the EBITDA decline and a $12.5 million increase in pre-opening expense. Adjusted property EBITDA (1) is expected to be between $68 million and $72 million for the third quarter of 2008, compared to $93.2 million for the third quarter of 2007. The EBITDA decline is primarily attributable to a lower hold percentage and an increase in our bad debt reserve based solely on the current global economic uncertainty. During the quarter, table games drop increased 11.6% from the comparable period in 2007 to $531.0 million. Table games hold decreased to 24.3% compared to 26.4% in 2007.Slot machine handle of $853.8 million was 11.9% below the comparable period of 2007. Wynn Las Vegas achieved an Average Daily Rate (ADR) of $272 for the quarter, compared to $282 in the third quarter of 2007. The property’s occupancy was 96.1%, compared to 96.6% during the prior year period, generating revenue per available room (REVPAR) of $261 in the 2008 period (4.0% below the third quarter of Encore at Wynn Las Vegas, which is fully financed, remains on time and within the previously announced budget. Wynn Macau On a GAAP basis, operating income for Wynn Macau for the third quarter of 2008 is expected to be in the range of $57 million to $63 million, compared to $39.2 million in the 2007 period. Adjusted property EBITDA is expected to be in the range of $103 million to $109 million in the third quarter of 2008, compared to $92.8 million for the third quarter of 2007. EBITDA at Wynn Macau during this quarter was also reduced by an increase in bad debt reserves based solely on the current global economic uncertainty. Table games turnover in the VIP segment increased 35.6% to $13.3 billion for the period, compared to $9.8 billion for the third quarter of 2007. VIP table games win as a percentage of turnover (calculated before discounts and commissions) was 3.10%, slightly above the expected range of 2.7% to 3.0% and higher than the 2.96% in the comparable period of 2007. Table games drop in the mass market category was approximately $568.8 million during the period, a 19.7% increase from $475.4 million in the third quarter of 2007.
